        Case 1:20-mc-00214-P1 Document 6 Filed 06/05/20 Page 1 of 3
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                        DATE FILED: 6/5/2020
- - - - - - - - - - - - - - - - - - X
                                    :
IN RE NON JUDICIAL CIVIL FORFEITURE :                   STIPULATION AND ORDER
PROCEEDING REGARDING $15,876.00 IN :
UNITED STATES CURRENCY SEIZED ON OR :                             214-P1
                                                        20 Misc. ______
ABOUT DECEMBER 11, 2019.            :
                                    :
                                    :
                                    :
                                    :
                                    :
- - - - - - - - - - - - - - - - - - X

             WHEREAS,    on   or   about     December    11,       2019,   the   Drug

Enforcement Administration (the “DEA”) seized $15,876.00 in United

States currency (the “Seized Property”), and the DEA initiated an

administrative forfeiture proceeding against the Seized Property

pursuant to Title 21, United States Code, Section 881 by timely

sending written notice of its intent to forfeit the Seized Property

to all known interested parties;

             WHEREAS, on or about February 26, 2020, the DEA received

a claim from Stephanie Ibonnet (the “Claimant”), asserting an

interest in the Seized Property;

             WHEREAS, the DEA subsequently referred the matter to the

United States Attorney’s Office for judicial forfeiture;

             WHEREAS, no other party has claimed an interest in the

Seized Property;

             WHEREAS,    Title     18,     United    States        Code,   Section,

983(a)(3)(A) provides that,“[n]ot later than 90 days after a claim

has   been   filed,     the   Government     shall    file     a    complaint     for


                                         1
       Case 1:20-mc-00214-P1 Document 6 Filed 06/05/20 Page 2 of 3



forfeiture in the manner set forth in the Supplemental Rules for

Certain Admiralty and Maritime Claims or return the property

pending the filing of a complaint, except that a Court in the

district in which the complaint will be filed may extend the period

for filing a complaint for good cause shown or upon agreement of

the parties”;

       WHEREAS, pursuant to Title 18, United States Code, Section,

983(a)(3), the United States is required to file a civil complaint

to forfeit the Seized Property no later than May 26, 2020;

       WHEREAS, the Claimant, through counsel, Michael P. Kushner,

Esq., has consented to a 30-day extension of the deadline for the

Government to file a complaint against the Seized Property;

       WHEREAS,   Michael    P.   Kushner,   Esq.,   attorney    for   the

Claimant, represents and warrants that he is authorized to execute

this Stipulation on behalf of his client, Stephanie Ibonnet; and

       WHEREAS, the Government requests an extension of 30 days

to file a complaint from May 26, 2020 to June 25, 2020;




       [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                   2
        Case 1:20-mc-00214-P1 Document 6 Filed 06/05/20 Page 3 of 3



        NOW, THEREFORE, IT IS HEREBY ORDERED, upon agreement of

the aforementioned parties and pursuant to Title 18, United States

Code, Section 983(a)(3)(A), that the time in which the

Government is required to file a complaint for forfeiture of the

Seized Property is extended from May 26, 2020, up to and including

June 25, 2020.


AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


By:   ________________________________               May 22, 2020
                                                    ________________
      MICHAEL LONGYEAR                                   DATE
      Assistant United States Attorney
      One St. Andrew’s Plaza
      New York, NY 10007
      Tel.: 212-637-2233

                                                      May 22, 2020
By:   ________________________________              ________________
      MICHAEL P. KUSHNER, ESQ.                           DATE
      Attorney for Stephanie Ibonnet
      Kushner Law Group, P.L.L.C.
      16 Court Street
      36th Floor
      Brooklyn, NY 11241


SO ORDERED:

____________________________________                  6/5/2020
                                                    ______________
HONORABLE VALERIE CAPRONI                                DATE
UNITED STATES DISTRICT JUDGE




                                    3
